Citation Nr: 1542004	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from April 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to a rating in excess of 30 percent for degenerative joint disease of the right forefoot with hammertoes.

During the development of his claim for an increased rating for his right foot disability, the Veteran was afforded a VA examination in May 2007; the examiner noted that the Veteran was seeking entitlement to individual unemployability.

In June 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge regarding the issue of entitlement to a rating in excess of 30 percent for the right foot disability.  A transcript of the hearing is of record.  During the hearing, the Veteran reported that he was unable to work due to his right foot disability.

In a September 2014 decision, the Board denied entitlement to a rating in excess of 30 percent for degenerative joint disease of the right forefoot with hammertoes.  At the same time, the Board noted that when a claimant submits evidence of unemployability due to a disability for which an increased rating is sought, which he did during the May 2007 VA examination, then "the determination of whether he is entitled to TDIU . . . is part and parcel of the determination of the initial rating for that disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Accordingly, after explaining that the Veteran did not meet the threshold percentage standards for a TDIU set forth at 38 C.F.R. § 4.16(a), the Board remanded the issue of a TDIU pursuant to 38 C.F.R. § 4.16(b) on an extraschedular basis.

In November 2014, the Director, Compensation Service reviewed the evidence of record and concluded that a TDIU on an extraschedular basis was not warranted.  The issue of an extraschedular TDIU was recertified to the Board in July 2015.

FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include degenerative joint disease of the right forefoot with hammertoes, rated 30 percent disabling; peripheral neuropathy of the forefoot and first, second, and third toes of the right foot, rated 10 percent disabling; and painful and unstable surgical scars to the first, second, and third toes of the right foot.  His combined evaluation for compensation is 40 percent, effective from January 26, 2004.

2.  Resolving all reasonable doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation, consistent with his usual occupation as a server and cook in his family's restaurant and his tenth grade education, due to his service-connected right foot disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(b), 4.18, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is unemployable due to his service-connected right foot disabilities.  In his original claim for VA compensation benefits received in November 2003, he indicated that he completed tenth grade and had worked at the same restaurant as a cook from November 1982 to the present.  He reported his total annual earnings as $19,000.  In November 2008 correspondence, the Veteran's sister related that she and the Veteran had worked together in the family restaurant for 27 years, but as the Veteran's foot became more and more painful, he worked more shifts in the kitchen cooking and fewer shifts serving customers to avoid having to walk as much.  In his July 2009 application for disability benefits from the Social Security Administration (SSA), he reported that he last worked in June 2009 and could no longer work due to right foot, bilateral knee, lower back, and thyroid disabilities.  SSA disability benefits were granted on the basis of osteoarthrosis of both knees and a secondary diagnosis of obesity, disabilities for which service connection has not been established.

Since the Veteran raised the issue of entitlement to a TDIU during a May 29, 2007 VA examination, service connection has been in effect for degenerative joint disease of the right forefoot with hammertoes, rated 30 percent disabling.  This disability was granted in an April 2004 rating decision on the basis that the Veteran's preexisting syndactyly of the first, second, and third toes status post surgical release as a child had been aggravated during military service.  Other service-connected disabilities in effect since May 29, 2007, include peripheral neuropathy of the right forefoot and first, second, and third toes, rated 10 percent disabling; and painful and unstable surgical scars to the first, second, and third toes of the right foot.  His combined evaluation for compensation is 40 percent, effective from January 26, 2004.  Therefore, the Veteran does not meet the threshold criteria for a TDIU under the percentage standards set forth in 38 C.F.R. § 4.16(a).

Turning to the medical evidence of record, during a February 2004 VA feet examination, the Veteran indicated that he had worked as a cook since military service and was still working, but he had experienced progressive intolerance of weight bearing with his right foot.  During a March 2005 VA feet examination, he reported bumping his right shin on a concrete picnic table in July 2004 with subsequent evaluation revealing a stress fracture of the right tibia and fibula with progressive bowing and pain with peroneal nerve palsy.  He added that he was using a cane for the severe fracture of the tibia and fibula and was scheduled for surgery to correct the fracture.  The Veteran stated that he was unable to work more than 20 hours per week due to pain and waiting for surgery for the fractures, but before the injury he was able to work as a restaurant cook with weightbearing 40 to 42 hours per week, although he did work with right foot pain.

In connection with his claim for an increased rating for right foot degenerative joint disease, the Veteran was afforded a VA feet examination in May 2007.  He stated that he was limited to standing 15 to 30 minutes and was unable to walk more than a few yards.  Following a physical examination, the diagnosis was degenerative joint disease of the right forefoot with hammertoes status post surgical correction with chronic pain, open wound, weakness, and deformities, including prior osteomyelitis.  Regarding the Veteran's occupation as a full-time cook, the examiner commented that the Veteran had significant difficulty maintaining his current employment as a cook due to the severity of pain and deformity; however, the examiner's statement also pertained to complications of right tibia/fibula surgery, chronic back pain, and status post bilateral knee surgeries with degenerative joint disease, all of which limited prolonged standing and walking.

At the conclusion of a July 2012 VA feet examination, the examiner opined that the Veteran's right foot disability impacts his ability to work because he "experiences discomfort with standing or walking that would limit ability to lift or carry heavy objects."

The Veteran was afforded another VA examination in January 2013 to evaluate his service-connected right foot degenerative joint disease with hammertoes and associated right foot surgical scars and peripheral neuropathy.  The examiner reviewed the claims file, obtained a detailed medical history from the Veteran, and identified 30 different medical problems for which the Veteran was followed by VA treatment providers.  The examiner described residuals of the service-connected right foot disability, including severe scarring and callousing on and between the toes on which surgery was performed resulting in him being essentially unable to move the joints of the affected toes; compression and nerve damage to the distal right forefoot due to extensive scar and callous formation; pain in the right forefoot significantly intensified with weight bearing; osteoarthritis of the intraphalangeal joints of all three involved toes that is so severe that he has virtually no range of motion of those joints; mild hammertoe deformities of the second and third toes; and no current skin breakdown, but at risk due to the abnormal size and anatomy of his toes causing pressure points and potential abrasions.

Regarding the impact of the Veteran's right foot disabilities on his ability to work, the examiner opined that the Veteran is unable to perform duties that require walking or standing as well as any duty which requires use of his right foot.  The examiner believed the Veteran was able to perform any work which could be done from a sitting position and noted that he had no restrictions for use of his upper extremities.  However, the examiner indicated that the Veteran was unable to drive long distances or more than approximately 30 minutes, and unable to operate vehicles requiring prolonged or strenuous pressure on the right foot. 

In accordance with the September 2014 remand instructions, the Director, Compensation Service, reviewed the Veteran's claims file to determine whether an extraschedular TDIU was warranted under 38 C.F.R. § 4.16(b) based on the service-connected right foot disabilities.  The Director concluded that the service connected disabilities were not shown to prevent the Veteran from engaging in substantially gainful employment of a sedentary nature and entitlement to an extraschedular TDIU was not established.

Resolving reasonable doubt in the Veteran's favor, the Board finds that an extraschedular TDIU under 38 C.F.R. § 4.16(b) is warranted.  The Board acknowledges individual VA medical opinions and the November 2014 opinion of the Director suggesting the Veteran is not precluded from all types of gainful employment, such as sedentary employment, due to his service-connected right foot disabilities.  The Board also recognizes that the Veteran has numerous other nonservice-connected disabilities, such as significant disability of the lower right leg, which likely contribute to precluding non-sedentary work.  

The Board, however, emphasizes that the Veteran's entire work history since separation from service consists of working on his feet as a server and cook at his family's restaurant, he completed tenth grade, and appears to have no additional education or training.  The Board observes that it does not appear that the Director considered these factors when deciding whether an extraschedular TDIU was warranted.  

The Board also finds persuasive the Veteran's statements before the May 2007 VA examination when he raised the issue of unemployability and before he stopped working in June 2009, in which he described progressive intolerance of weight bearing with his right foot, and his sister's report that the Veteran was doing more work cooking rather than serving to reduce time spent walking on his foot.  Additionally persuasive are the color photographs of the Veteran's right foot associated with the claims file.  They reveal obvious, significant deformity and scarring of the right forefoot and toes one, two, and three; these manifestations are apparent to a lay person, including the undersigned.  In summary, the Board concludes the evidence is at least in equipoise regarding whether a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b) is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


